Title: From George Washington to Major General Robert Howe, 7 July 1780
From: Washington, George
To: Howe, Robert


					
						Dear Sir
						Head Quarters Bergen County 7th July 1780
					
					I recd your favr of the 3d with the Returns, to which it refers, inclosed. Colo. Gouvion—anxious to prepare Fascines, Gabions and sleepers for platforms, wishes a reinforcement of fatigue Men, to be kept constantly down towards the Village upon that service. I know not how such a measure may interfere with your present arrangements, and I can therefore only recommend to you to spare as many for that duty as you possibly can. By a letter from Genl Parsons of the 4th he expected 1000 of the Connecticut Levies, in the course of this Week,

at Danbury. My directions to him were to forward them by divisions as fast as they arrived. This I have repeated in the inclosed, which be pleased to send on. Should they come in according to expectation, you may afford Colo. Gouvion the assistance which he requires. I am &.
				